OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The evidence before the jury consisting of the statement of the eyewitness, the medical examiner, as well as the defendant’s own statements, even though inconsistent in some measure, were, nevertheless, sufficient to prove the guilt of the defendant beyond a reasonable doubt, if viewed most favorable to the People as we are bound to do on this appeal (People v Lagana, 36 NY2d 71, 73, cert den 424 US 942).
We have examined the defendant’s other contentions and find them to be without merit.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.